Citation Nr: 1630681	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard, including a period of ACDUTRA from September 1990 to February 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the RO that reopened claims for service connection for a left knee contusion and for a right knee disability, but denied each of the claims on its merits.

In November 2013, the appellant testified during a video conference hearing before the undersigned.

In May 2014, the Board also found new and material evidence to reopen the appellant's claims; and then remanded each of the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The appellant's current chondromalacia of the left knee was not present during National Guard service, and is not otherwise related to service, and is not a residual of a left knee injury during National Guard service.

2.  A right knee disability was not present during National Guard service, and is not otherwise related to the fall that occurred in National Guard service during December 1990; nor is it due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. Chondromalacia of the left knee was not incurred in National Guard service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A right knee disability was not incurred in National Guard service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by July 2011 and September 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the appellant's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the appellant as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the appellant's National Guard records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal-reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the appellant's complaints and symptoms.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Generally, to establish entitlement to service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans with active continuous service of 90 days or more, service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

In order to qualify for VA disability compensation, however, a claimant must be a Veteran.  Service on active duty alone is sufficient to meet the statutory definition of Veteran, but service on active duty for training without more will not suffice to give one "veteran" status.  An individual who served on active duty for training (ACDUTRA) will be considered a "veteran" if that individual suffers from a disease or injury incurred or aggravated in line of duty during the period of active duty for training.  38 U.S.C.A. § 101(24)(B).  An individual who served on inactive duty training (INACDUTRA) will be considered a "veteran" if that individual suffers from an injury incurred or aggravated in line of duty during the period of inactive duty for training.

In this case, the appellant's active service (i.e., ACDUTRA) is more than 90 days; however, service connection has not been awarded for any disability or injury.  The Board observes that the appellant has not yet established "veteran" status.  Hence, consideration of 38 C.F.R. §§ 3.307 and 3.309 and the attendant presumptions are not appropriate.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

A.  Residuals of a Left Knee Injury

In November 2013, the appellant testified that he had injured his left knee and sought treatment during a period of ACDUTRA from December 1990 to January 1991.

National Guard records, dated in December 1990, show complaints of left knee pain.  The appellant reported having pain since that morning when he tripped during physical training, and landed on the lateral aspect of his left knee.  Objective evaluation at the time revealed decreased range of motion; there was no effusion.  The collateral ligament was stable.  Lachmann's sign was negative.  X-rays were negative.  The assessment was contusion.  The appellant was restricted from running or marching for seven days.  Later that same month, the appellant complained of worsening left knee pain.  Objective evaluation then revealed edema, effusion, apprehension, and ecchymosis.  The appellant's restricted profile was continued, and he was given a knee brace.  Follow-up treatment one week later revealed no edema and no effusion, though slight ecchymosis.  The assessment was resolving contusion.  The appellant continued the restricted profile, with crutches and immobilizer.  Subsequent evaluation after three weeks revealed findings of edema and effusion, as well as tenderness.  The assessment was patellar contusion.

In January 1991, the appellant underwent physical therapy for his left knee pain.  At that time he reported that his left knee pain was improving until he ran on his physical training test.  The appellant reportedly was forced to stop running after one-and-one-third miles, due to marked swelling.  Objective evaluation at the time revealed that the appellant walked with a limp, and had slight effusion.  Pain and tenderness were noted.  The assessment was status-post left knee injury contusion versus ligament sprain.  

Emergency Room records, dated post-service in April 1991, reveal that the appellant complained of left knee pain; and reported wearing a knee immobilizer for two months.  The appellant reported that he had not had any problems recently, but was involved in a bicycle accident and injured his knee.  The appellant did not know the exact mechanism of injury, though he believed it was direct trauma-i.e., dragging his knee across the ground.  Examination revealed no effusion or abrasion.  The appellant winced at even coming close to his knee, which was difficult to evaluate.  The examiner noted minimally diffused tenderness everywhere, with significant tenderness over the distal insertion of the medial collateral ligament.  X-rays showed small avulsion at the distal insertion of the medial collateral ligaments.  The diagnosis was Grade III sprain of medial collateral ligament with avulsion.  Treatment consisted of a knee immobilizer, ice, elevation, non-weightbearing, crutches, and medication.

Follow-up records, dated in November 1991, reveal that the appellant still had a lot of pain, but absolutely no swelling, instability, or evidence of fluid on the knee.  There was tenderness over the distal dorsal ligament at the top of the patella.  The examiner noted no defect suggesting ruptured muscle or tendon.

During a September 2011 VA examination, the appellant reported that he was running in 1990 and fell and injured his left knee, which required fluid aspiration at the time.  The appellant also reported that, within a month after his National Guard service, his left knee worsened and he went to a private doctor and got another knee immobilizer.  He complained of continuing left knee pain.

The September 2011 VA examiner indicated that the National Guard records document the appellant's fall and left knee contusion; however, there is no documentation of any fluid aspiration.  X-rays at the time were negative; the appellant subsequently was given a knee immobilizer, and diagnosed with "resolving contusion."  

Following examination in September 2011, the VA examiner opined that the Veteran's current left knee contusion was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that there was no supporting evidence to validate any treatment for left knee problems over the previous twenty-one years.  The September 2011 examiner also found no evidence of any left knee surgery.  A scar on the lateral lower patella area was noted as too big to be a port scar, and not in the appropriate location for an arthroscopy.  The September 2011 examiner opined that the scar was more consistent with an old deep abrasion, which healed by secondary intention.

Private records, dated in December 2011, reveal that the appellant had not had an arthroscopy of his left knee.  In June 2012, the appellant's treating physician noted the left knee injury during National Guard service; and indicated that the appellant continued to have left knee issues throughout his life, which "really flared up" over the last two years and have been quite debilitating.  In December 2013, the appellant's treating physician indicated that the appellant was on chronic pain medication and that he used a cane, and wore braces.  Following a thorough evaluation in December 2013, the treating physician opined that the appellant's condition is most likely related to his previous injury during National Guard service.

The report of a November 2014 VA examination reflects the appellant's medical history.  The November 2014 examiner noted the in-service contusion of the left knee, with no ongoing treatment after National Guard service; and that the appellant had another injury after National Guard service, and that there are no records of ongoing treatment until several years later.  In essence, the appellant's chondromalacia was first noted in 2011.  Based on this evidence, the November 2014 examiner opined that the current small amount of chondromalacia of the left knee is less likely started or related to National Guard service, as this was not present then.   

The Board has considered the findings by the September 2011 and November 2014 VA examiners, which are against a relationship between the appellant's current chondromalacia and National Guard service.  The examination reports are fully articulated and contain sound reasoning.  The Board finds the examiners' opinions to be persuasive in finding that the appellant's current chondromalacia is not a residual of, or related to the events in National Guard service.  Notably, X-rays taken of the left knee during National Guard service were negative.  Post-service records show additional injury of the left knee, including X-ray evidence of an avulsion, in April 1991; and the absence of treatment for several years, until 2011, when chondromalacia is first diagnosed.  The examiners' opinions are supported by the record, and are responsive to the questions at hand.

While the appellant's treating physician had thoroughly evaluated the appellant's condition, no rationale for the December 2013 opinion is provided.  Significantly, no distinction is made between the injury during National Guard service and that which occurred subsequently in April 1991.  Nor are there any treatment records provided to corroborate the finding of left knee "issues throughout his life."  In this regard, the December 2013 opinion is of minimal probative value.

The Board notes the appellant's sincere belief that his current chondromalacia originated during National Guard service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his opinion is outweighed by the VA examiners' opinions that current chondromalacia is less likely started or related to National Guard service, as this was not present then.  The VA examiners' opinions are entitled to greater probative weight as the examiners reviewed the appellant's medical history, conducted physical examinations, and provided opinions that are supported by a rationale.  

Here, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of a left knee injury must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Right Knee Disability

The Veteran contends that service connection for a right knee disability is warranted on the basis that the disability is proximately due to or a result of his residuals of a left knee injury.

The Board notes that service connection has not been established for residuals of a left knee injury.  Hence, secondary service connection is not applicable in this regard.  

Moreover, National Guard records do not reflect any findings or complaints of right knee pain.  A right knee disability was not found during any period of ACDUTRA; nor is there evidence of injury or trauma to the appellant's right knee during any period of ACDUTRA or INACDUTRA.  

Private records show that the appellant underwent the following surgical procedures in March 2010:  right knee arthroscopic partial lateral meniscectomy; chondroplasty medial femoral condyle; excision of patella femoral plica; and chondroplasty patella.  Records at the time revealed that the appellant's chronic right knee pain had been present for about two weeks, and was a severity of 10 on a 10-point scale.  In September 2011, the appellant reported that both knees have hurt every day for about one year now, due to favoring of his bad knee.

The report of a September 2011 VA examination reveals complaints of bilateral knee pain.  Examination revealed no effusion and no tenderness to palpation of all ligaments in the knee.  No right knee disability was diagnosed.

Private records, dated in December 2013, reveal that the appellant has bilateral knee pain, left worse than right; and significantly decreased range of motion.  The appellant's treating physician opined that the appellant's condition was most likely related to his previous National Guard injury.  With regard to the appellant's right knee, the Board finds this opinion not probative on the basis that there is no evidence of any right knee injury during National Guard service. 

During a November 2014 VA examination, the appellant reported the injury to his left knee during National Guard service; and reported that subsequently his left knee was placed in an immobilizer, that he underwent injections, and that he took medications and wore two types of knee braces.  The appellant reported that it was during that time when his right knee "came into play" and started to deteriorate in or about 2000 or 2002, and that he underwent arthroscopic surgery of the right knee in 2010.  Records reveal moderate lateral right knee degenerative joint disease.

The appellant also reported in November 2014 that, after about four years, he could no longer "push the peddles" and had to quit trucking; and that he now used a wheelchair for long distances and a cane.  His current treatment was morphine, and he underwent physical therapy.

Following examination in November 2014, the examiner opined that clearly there was no notation of a right knee disability during National Guard service; and that there were records of injury following National Guard service in 2010.  Based on these records, the November 2014 examiner opined that the current right knee disability was less likely as not started in National Guard service or related to National Guard service; and was less likely as not caused by a left knee disability or aggravated beyond its natural progression.

Here, the record reflects that the appellant was first diagnosed with a right knee disability many years after his discharge from National Guard service.  Although the disability has persisted, the appellant is nevertheless not entitled to direct service connection for a right knee disability because there is no competent evidence linking his current disability to any disease or injury during a qualifying period of service in the National Guard.  

Hence, the evidence of record weighs against a finding that a right knee disability was present during National Guard service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after National Guard service with no competent evidence that the disability is in any way related to National Guard service or to a service-connected disability.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a right knee disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a left knee injury, to include chondromalacia, is denied.

Service connection for a right knee disability, to include as secondary to residuals of a left knee injury, is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


